Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           April 7, 2020




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                             No. 51688-8-II

                                Respondent,

         v.

    MICHAEL LEE NOVCASKI,                                     UNPUBLISHED OPINION

                                Appellant.

        LEE, C.J. — Michael L. Novcaski appeals six of the community custody conditions

imposed following his conviction for first degree child molestation. 1 Specifically, Novcaski

argues (1) the condition allowing his community corrections officer (CCO) to direct

plethysmograph examinations violates his constitutional right to be free from bodily intrusions;

(2) the condition prohibiting him from possessing or pursuing any sexually explicit material is not

crime-related or narrowly tailored, and is unconstitutionally vague and overbroad; (3) the condition

prohibiting Novcaski’s access to the internet, e-mail, or any social media sites is not crime-related

or narrowly tailored; (4) the condition prohibiting him from entering sex-related businesses is not

crime-related; (5) the condition prohibiting Novcaski’s possession of drug paraphernalia or

prescriptions except those issued by a “licensed physician” is not crime-related or statutorily


1
   We originally stayed this case pending a decision in State v. Wallmuller, 194 Wash. 2d 234, 244-
45, 449 P.3d 619 (2019). Since that opinion has now mandated, we grant Novcaski’s motion to
lift the stay.
No. 51688-8-II


authorized; and (6) the condition prohibiting him from loitering or frequenting places where

children congregate is unconstitutionally vague. The State concedes that the community custody

condition relating to plethysmograph examinations should be for treatment purposes only.

         We accept the State’s concession and hold that the sentencing court exceeded its authority

by not limiting the community custody condition relating to plethysmograph examinations to

treatment purposes only. We also hold that the community custody conditions relating to accessing

the internet, e-mail, or any social media sites and prohibiting possession of drug paraphernalia or

drugs not prescribed by a “licensed physician” are not crime-related. Further, we hold that the

community custody condition relating to where children congregate is not unconstitutionally

vague.

         Therefore, we reverse the imposition of the community custody condition relating to

plethysmograph examinations and remand for the sentencing court to either remove the condition

from Novcaski’s judgment and sentence or correct it to read that the plethysmograph testing is “for

treatment purposes only.” We also reverse the community custody conditions relating to accessing

the internet, e-mail, or any social media sites; and prohibiting possession of drug paraphernalia or

drugs not prescribed by a “licensed physician” and remand for the trial court to strike those

conditions from Novcaski’s judgment and sentence. Finally, we affirm the remaining community

custody conditions.

                                              FACTS

         On December 13, 2017, the State charged Michael Novcaski with one count of first degree

child molestation. The incident involved his niece, S.B. S.B. reported that in 2013, when she was




                                                 2
No. 51688-8-II


“6-7 years old,” Novcaski pulled down his pants “and had her touch his penis with her hands and

feet.” Clerk’s Papers (CP) at 36.

       Novcaski pled guilty to the offense and stated in the plea agreement, “Between 6/1/13 and

9/30/13, being at least 36 months older than S.B. I had sexual contact with S.B., who was less than

12 years old and not married to me.” CP at 31.

       The trial court accepted Novcaski’s guilty plea and sentenced him to a minimum

confinement term of 75 months and a maximum term of life. The trial court also imposed lifetime

community custody with the following conditions:

       (18) Submit to polygraph and plethysmograph examinations as directed by the
       CCO and show no deception.
       (19) Do not possess or pursue any sexually explicit material.
       (20) Do not access the internet, email, or any and all social media sites without
       permission from CCO and treatment provider.
       (21) Do not enter x-rated movies, peep shows, or adult book stores.
       (22) Do not purchase, possess, or use any illegal controlled substance, or drug
       paraphernalia without the written prescription of a licensed physician.

               ....

       (28) Do not loiter or frequent places where children congregate; including, but no
       [sic] limited to shopping malls, schools, playgrounds and video arcades.

CP at 62.

       Novcaski appeals these conditions.

                                            ANALYSIS

       Novcaski alleges the sentencing court erred in imposing community custody condition 18

relating to plethysmograph examinations because it violates his constitutional right to be free from

bodily intrusions; condition 19 relating to possessing or pursuing sexually explicit materials

because it is not crime-related or narrowly tailored, and is unconstitutionally vague and overbroad;



                                                 3
No. 51688-8-II


condition 20 relating to accessing the internet, email, or any and all social media because it is not

crime-related or narrowly tailored; condition 21 relating to x-rated movies, peep shows, or adult

book stores because it is not crime-related; condition 22 relating to purchasing, possessing, or

using any drug paraphernalia or drug not prescribed by a “licensed physician” because it is not

crime-related or statutorily authorized; and condition 28 relating to loitering or frequenting places

where children congregate because it is unconstitutionally vague. The State concedes condition

18 should be reworded to reflect that plethysmograph examinations are for treatment purposes

only.

        We agree with Novcaski that the trial court erred in imposing community custody condition

18. We also agree with Novcaski that conditions 20 and 22 are not crime-related, but we disagree

with Novcaski’s other allegations.2

A.      STANDARD OF REVIEW

        A sentencing court can only impose community custody conditions authorized by statute.

State v. Kolesnik, 146 Wash. App. 790, 806, 192 P.3d 937 (2008), review denied, 165 Wash. 2d 1050

(2009). We review de novo whether the sentencing court had the statutory authority to impose a

sentencing condition. State v. Armendariz, 160 Wash. 2d 106, 110, 156 P.3d 201 (2007). If the

sentencing court had statutory authority, we review the court’s decision to impose the condition

for an abuse of discretion. Id. An abuse of discretion occurs when a trial court’s imposition of a




2
  Novcaski also contends that the State did not adequately address his assignments of error and
asks this court to treat the State’s response as a concession on all issues. Although the State
somewhat misconstrues Novcaski’s arguments, its brief is a sufficient response to Novcaski’s brief
under RAP 10.3(b), and we do not construe the State’s response as a concession on any issue.


                                                 4
No. 51688-8-II


condition is manifestly unreasonable. State v. Nguyen, 191 Wash. 2d 671, 678, 425 P.3d 847 (2018).

The imposition of an unconstitutional condition is manifestly unreasonable. Id.

B.        LEGAL PRINCIPLES

          Due process precludes the enforcement of vague laws, including sentencing conditions.

State v. Bahl, 164 Wash. 2d 739, 752-53, 193 P.3d 678 (2008); State v. Irwin, 191 Wash. App. 644,

652, 364 P.3d 830 (2015). A community custody condition is unconstitutionally vague if the

condition does not define the prohibited conduct with sufficient definiteness that ordinary people

can understand what conduct is proscribed or if the condition does not provide ascertainable

standards of guilt to protect against arbitrary enforcement. Bahl, 164 Wash. 2d at 752-53. If the

condition fails either prong of the vagueness analysis, the condition is void for vagueness. Id. at

753. A condition is not vague, however, merely because a person cannot predict with complete

certainty the exact point at which his or her actions would be classified as prohibited conduct.

State v. Valencia, 169 Wash. 2d 782, 793, 239 P.3d 1059 (2010). “[A]ll that is required is that the

proscribed conduct is sufficiently definite in the eyes of an ordinary person.” Nguyen, 191 Wash. 2d

at 682.

          RCW 9.94A.703(3) authorizes a sentencing court to impose discretionary conditions. The

sentencing court may order an offender to:

                  (a) Remain within, or outside of, a specified geographical boundary;
                  (b) Refrain from direct or indirect contact with the victim of the crime or a
          specified class of individuals;
                  (c) Participate in crime-related treatment or counseling services;
                  (d) Participate in rehabilitative programs or otherwise perform affirmative
          conduct reasonably related to the circumstances of the offense, the offender’s risk
          of reoffending, or the safety of the community;

                 ....



                                                   5
No. 51688-8-II



       (f) Comply with any crime-related prohibitions.

RCW 9.94A.703(3).

       A crime-related prohibition is one that is related to the circumstances of the crime for which

the offender is being sentenced. RCW 9.94A.030(10). Crime-related prohibitions must be directly

or reasonably related to the circumstances of the offense. Nguyen, 191 Wash. 2d at 683-84. “The

prohibited conduct need not be identical to the crime of conviction, but there must be ‘some basis

for the connection.’” Id. at 684 (quoting Irwin, 191 Wash. App. at 657). If we determine a sentencing

court imposed an unauthorized condition on community custody, we remedy the error by

remanding to the sentencing court with instruction to strike the unauthorized condition. State v.

Padilla, 190 Wash. 2d 672, 683, 416 P.3d 712 (2018).

C.     CONDITION 18 - PLETHYSMOGRAPH TESTING

       Novcaski first argues that condition 18 which allows his CCO to direct plethysmograph

examinations violates his constitutional right to be free from bodily intrusions. We agree.

       “Plethysmograph testing is extremely intrusive.” State v. Land, 172 Wash. App. 593, 605,

295 P.3d 782, review denied, 177 Wash. 2d 1016 (2013). It cannot be used “as a routine monitoring

tool subject only to the discretion of a community corrections officer.” Id. But the testing can be

ordered if its purpose is “incident to crime-related treatment by a qualified provider.” Id. (citing

State v. Castro, 141 Wash. App. 485, 494, 170 P.3d 78 (2007)).

       The State concedes that the language of condition 18 should have specified that

plethysmograph testing is for treatment purposes only. We accept the State’s concession, and




                                                 6
No. 51688-8-II


remand for the sentencing court to either remove the condition or correct it to read that the

plethysmograph testing is “for treatment purposes only.”

D.     CONDITION 19 - SEXUALLY EXPLICIT MATERIALS

       Novcaski next argues that condition 19 prohibiting him from possessing or pursuing any

sexually explicit material is not crime-related or narrowly tailored and is unconstitutionally vague

and overbroad. We disagree.

       In State v. Nguyen, the Supreme Court upheld similar conditions for two defendants who

were convicted of similar crimes. 191 Wash. 2d at 684. The court held, “It is both logical and

reasonable to conclude that a convicted person who cannot suppress sexual urges should be

prohibited from accessing ‘sexually explicit materials,’ the only purpose of which is to invoke

sexual stimulation.” Id. at 686. The Supreme Court held that the provision was crime-related and

“not unconstitutionally vague.” Id. at 687.

       In his reply brief, Novcaski acknowledges our Supreme Court’s decision in Nguyen, but

continues to argue that condition 19 is not crime-related and is unconstitutionally vague. We,

however, follow the precedent of our Supreme Court and decline to address the issue further. State

v. Winborne, 4 Wash. App. 2d 147, 175, 420 P.3d 707 (2018).

       Novcaski also argues that the court in Nguyen did not address whether the prohibition

against sexually explicit materials is overbroad. When considering whether a community custody

condition is overbroad, we focus on whether the condition is crime-related. See State v. McKee,

141 Wash. App. 22, 37, 167 P.3d 575 (2007) (“[A]n offender’s constitutional rights during

community placement are subject to SRA-authorized infringements, including crime-related

prohibitions.”), review denied, 163 Wash. 2d 1049 (2008).



                                                 7
No. 51688-8-II


       As discussed above, the condition prohibiting possessing or pursuing sexually explicit

materials is related to first degree child molestation because the crime involves a defendant “who

cannot suppress sexual urges [and] should be prohibited from accessing ‘sexually explicit

materials,’ the only purpose of which is to invoke sexual stimulation.” Nguyen, 191 Wash. 2d at 686.

Therefore, Novcaski’s claim fails.

E.     CONDITION 20 - INTERNET, EMAIL, OR SOCIAL MEDIA

       Novcaski next contends that the condition prohibiting his access to the internet, e-mail, or

any social media sites is not crime-related or narrowly tailored. We agree.

       Internet use is crime-related if there is evidence that internet use “contributed in any way

to the crime.” State v. O’Cain, 144 Wash. App. 772, 775, 184 P.3d 1262 (2008). Here, there was

no evidence that internet use, including emails or any social media sites, contributed in any way

to Novcaski’s offense. Therefore, this condition is not crime-related. 3 We remand for the

sentencing court to strike this condition.

F.     CONDITION 21 - SEX-RELATED BUSINESSES

       Novcaski next contends that the condition prohibiting him from entering sex-related

businesses is not crime-related. We disagree.

       Novcaski pled guilty to first degree child molestation. First degree child molestation is a

sex offense.    RCW 9.94A.030(48)(a)(i); RCW 9A.44.083.           Commission of a sex offense

establishes an inability to control sexual urges. Nguyen, 191 Wash. 2d at 686. A sentencing court




3
  Since we conclude that condition 20 was not crime-related, we need not reach the issue of
whether it was narrowly tailored. See State v. Young, 152 Wash. App. 186, 188 n.3, 216 P.3d 449
(2009) (courts need not reach additional issues when holding on other grounds is dispositive).


                                                8
No. 51688-8-II


may impose a condition prohibiting the defendant from entering sex-related businesses when the

crime of conviction was child molestation. Id. at 687. The Nguyen court approved this condition,

clarifying that “this condition has more to do with [the defendant’s] inability to control her urges

and impulsivities than it does with the specific facts of [the] crimes.” Id. Accordingly, Novcaski’s

claim fails.

G.       CONDITION 22 - DRUG PARAPHERNALIA OR DRUGS FROM A “LICENSED PHYSICIAN”

         Novcaski contends that the condition prohibiting him from possessing drug paraphernalia

or drugs not prescribed by a licensed physician is not crime-related or statutorily authorized. We

agree.

         As discussed above, a crime-related prohibition must be related to the circumstances of the

crime for which the offender is being sentenced. RCW 9.94A.030(10). Here, the State presented

no evidence or argument that drug use or possession of drug paraphernalia bore any relation to

Novcaski’s offense. Because “there is no evidence in the record linking the circumstances of the

crime to the condition,” we instruct the sentencing court on remand to strike the challenged

condition. Padilla, 190 Wash. 2d at 683; see also State v. Sage, 1 Wash. App. 2d 685, 706-07, 407
P.3d 359 (2017) (condition prohibiting possession of drug paraphernalia is insufficiently crime-

related to second degree rape of a child and thus should be stricken on remand), review denied,

191 Wash. 2d 1007 (2018), and cert. denied 139 S. Ct. 1267, 284 (2019).

         We also note that the language prescribed by a “licensed physician” is also problematic.

CP at 62. As discussed above, a proper community custody condition must be authorized by the

legislature because it is solely the legislature’s province to fix legal punishments. State v. Kolesnik,

146 Wash. App. 790, 806, 192 P.3d 937 (2008), review denied, 165 Wash. 2d 1050 (2009). RCW



                                                   9
No. 51688-8-II


9.94A.703(2)(c) establishes a waivable condition that prohibits the consumption or possession of

controlled substances except pursuant to lawfully issued prescriptions. Such prescriptions can be

lawfully issued by registered nurses, advanced registered nurse practitioners, osteopathic physician

assistants, and physician assistants. RCW 69.41.030. There is no statutory authority to limit

medications to those prescribed by licensed physicians only, as the sentencing court imposed here.

Therefore, we remand for the sentencing court to strike this condition.

H.     CONDITION 28 - WHERE CHILDREN CONGREGATE

       Novcaski lastly takes issue with the condition prohibiting him from loitering or frequenting

places where children congregate, arguing it is unconstitutionally vague. We disagree.

       Here, the sentencing court ordered Novcaski to “not loiter or frequent places where

children congregate; including, but no [sic] limited to shopping malls, schools, playgrounds and

video arcades.” CP at 62. In State v. Wallmuller, 194 Wash. 2d 234, 245, 449 P.3d 619 (2019), our

Supreme Court recently held that a similar condition, containing a nonexhaustive illustrative list

of prohibited areas, was constitutional because it illustrated the scope of the restriction in a way

that an ordinary person could understand. Like the condition at issue in Wallmuller, Novcaski’s

condition 28 contains a nonexclusive list that clarifies areas where children’s activities regularly

occur. By providing such a list, an ordinary person can understand the scope of the prohibited

conduct. Thus, we reject Novcaski’s argument that the condition is unconstitutionally vague.

                                         CONCLUSION

       We reverse the imposition of the community custody condition relating to plethysmograph

examinations and remand for the sentencing court to either remove the condition from Novcaski’s

judgment and sentence or correct it to read that the plethysmograph testing is “for treatment



                                                10
No. 51688-8-II


purposes only.” We also reverse the community custody conditions relating to accessing the

internet, e-mail, or any social media sites; and prohibiting possession of drug paraphernalia or

drugs not prescribed by a licensed physician and remand to the trial court to strike those conditions

from Novcaski’s judgment and sentence. We affirm the remaining community custody conditions.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      Lee, C.J.
 We concur:



 Worswick, J.




 Cruser, J.




                                                 11